1
                                 UNITED STATES DISTRICT COURT
2
                               EASTERN DISTRICT OF CALIFORNIA
3
4     UNITED STATES OF AMERICA,                      Case No. 1:02-cr-05368-LJO-1
5
                         Plaintiff,                  ORDER TO REDUCE SENTENCE
6                                                    PURSUANT TO SECTION 404 OF THE FIRST
             v.                                      STEP ACT, P.L. 115-391
7
      DERWIN WADE HILL,
8
                         Defendant.
9
10
            This matter came before the Court on the stipulated motion of the Defendant Derwin
11
     Wade Hill for reduction of sentence pursuant to the First Step Act, P.L. 115-391. Doc. 142.
12
            The parties agree, and the Court finds, that Mr. Hill is entitled to the benefit of Section
13
     404 of the First Step Act, resulting in an amended guideline range of 210 to 262 months.
14
            IT IS HEREBY ORDERED that the term of imprisonment imposed in February 2009 is
15
     reduced to a term of 210 months.
16
            IT IS FURTHER ORDERED that all other terms and provisions of the original judgment
17
     remain in effect. The clerk shall forthwith prepare an amended judgment reflecting the above
18
     reduction in sentence, and shall serve certified copies of the amended judgment on the United
19
     States Bureau of Prisons and the United States Probation Office.
20
            Unless otherwise ordered, Mr. Hill shall report to the United States Probation Office
21
     within seventy-two hours after his release.
22
            The motion filed February 12, 2019 (Doc. 141) is dismissed as moot.
23
24   IT IS SO ORDERED.

25      Dated:     February 14, 2019                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
26
27
28

                                                      1
